
	
		II
		110th CONGRESS
		1st Session
		S. 867
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2007
			Mr. Kennedy (for himself
			 and Mr. Kerry) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To adjust the boundary of Lowell National
		  Historical Park, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the “Lowell
			 National Historical Park Boundary Adjustment Act”.
		2.Lowell National
			 Historical Park
			(a)Boundary
			 modificationSection 101(a) of Public Law 95–290 (16 U.S.C.
			 410cc–11(a)) is amended by adding at the end the following:
				
					(3)Additional
				landThe boundaries of the park are modified to include the 5
				parcels of land identified on the map entitled Boundary Adjustment,
				Lowell National Historical Park, numbered 475/81,424B, and dated
				September 2004, and more particularly described in section
				202(a)(2)(G).
					.
			(b)Acquisition of
			 propertySection 202(a)(2) of Public Law 95–290 (16 U.S.C.
			 410cc–22(a)(2)) is amended by adding at the end the following:
				
					(G)The following
				parcels of land, as identified on the map entitled Boundary Adjustment,
				Lowell National Historical Park, numbered 475/81,424B, and dated
				September 2004:
						(i)91 Pevey
				Street.
						(ii)The portion of
				607 Middlesex Place.
						(iii)Eagle
				Court.
						(iv)The portion of
				50 Payne Street.
						(v)726
				Broadway.
						.
			
